Citation Nr: 0932675	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-32 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1954 until April 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

The issue of entitlement to service connection for tinnitus 
is being remanded and addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss disability is attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Applicable Laws and Regulations

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not 
mean, however, that any manifestation in service will 
necessarily permit service connection. Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).



Bilateral Hearing Loss Disability

The Veteran contends to have a bilateral hearing loss 
disability as a result of noise exposure from working aboard 
submarines during active service.  As an initial matter, the 
Board notes that the Veteran has not alleged that the claimed 
disability was incurred in combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.  

The Veteran's service treatment records reflect that at an 
enlistment examination in December 1955, the Veteran's 
hearing was 15/15 in both ears.  In March 1958 the Veteran 
requested, and was issued, ear wardens.  In August 1958 the 
Veteran complained of left ear pain and was given ear drops.  

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  In April 1959 the Veteran 
underwent an audiometric examination and the results of that 
examination, below, have been converted from ASA units to ISO 
units.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
5
LEFT
20
10
15
25
10

It was also indicated that the Veteran seldom used ear 
protection and that he had been subject to noise exposure 
from basic training, light and heavy arms fire, hunting and 
target practice.

The remaining service treatment records do not show 
complaints or treatment referable to hearing or the ears.  A 
separation examination in April 1960 showed normal ears and 
an audiological examination indicated the following pure tone 
thresholds, as converted from ASA to ISO units.






HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
25
LEFT
30
25
20
35
25

The un-amended records were as follows: 




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
15
15
20
20
20
60
80
LEFT
15
15
10
25
20
80
60

Based on the foregoing, the service treatment records show 
some degree of bilateral hearing acuity degradation during 
active duty.  Service records also indicate that the Veteran 
served aboard at least two Navy submarines and as such the 
Board concedes that the Veteran was exposed to noise during 
active service.

Following separation from active service in April 1960 the 
evidence first shows complaints of hearing loss in July 2005.  
On the authorized audiological evaluation in July 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
85
85
110
LEFT
35
30
30
40
50

In the report containing this data, an asterisk appears 
beside all thresholds for the right ear.  The report fails to 
indicate what, if any, significance the asterisks are meant 
to have.  The Board notes, however, that threshold levels for 
the right ear are especially suspect given data collected at 
the Veteran's VA examination in April 2006.  On the 
authorized audiological evaluation in April 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
55
LEFT
20
15
10
25
45

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 percent in the left ear.  
The examiner diagnosed the Veteran with bilateral mild to 
severe high frequency sensorineural hearing loss.  After 
recognizing that the Veteran's service treatment records 
indicated normal hearing thought 4000 hertz bilaterally and 
that the Veteran had served in the engine room of submarines, 
the examiner concluded that loss of hearing was not due to 
military service.  

Additionally, at a hearing before the undersigned in April 
2009, the Veteran stated that he first noticed hearing loss 
three to four years after separation from active service.

Analysis

The Board is under an obligation to review all the evidence 
of record.  Here, it must be remembered that there was a 
change in methodology for testing auditory acuity during the 
appellant's time in service.  Furthermore, although only 
38 C.F.R. § 3.385 may be considered in determining the 
presence of hearing loss disability, all frequencies must be 
considered in order to determine whether there was abnormal 
acuity during service; this includes the frequencies at 6000 
and 8000 Hertz.  Here, there is no doubt that there was 
abnormal acuity during service when the test results are 
recalibrated to modern standards.  Regardless of any 
recalibration, the un-amended results at 6000 and 8000 Hertz 
clearly establish hearing loss (but not disability) at such 
frequencies.  A medical opinion that states that there was 
normal hearing during service and fails to account either for 
the change in testing or the results at 6000 and 8000 Hertz 
is of little probative value.  A medical opinion based upon 
an inaccurate factual premise is equally inadequate.

The Board is presented with proof of hearing loss during 
service with significant loss at 6000 and 8000 Hertz.  
Furthermore, the recent VA examination discloses that there 
is hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  At this time, there is little to suggest that the 
current disability is unrelated to the in-service 
manifestations.  As such, the evidence supports the claim and 
service connection for hearing loss disability is granted.  
See 38 C.F.R. § 3.303(d).


ORDER

Service connection for bilateral hearing loss disability is 
granted.


REMAND

As stated, the VCAA requires VA to notify the claimant and 
his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008). In this vein, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the present case, service treatment records do not 
indicate that the Veteran was experiencing tinnitus during 
active service and at an April 2006 VA examination he denied 
tinnitus.  However, in April 2007 the Veteran stated that he 
denied having tinnitus in service because at the time he did 
not know what tinnitus was.  Furthermore, at a hearing in 
April 2009, the Veteran stated that when asked whether he had 
tinnitus at a VA examination in 2006, he misheard the 
examiner and thought he was being asked about tendonitis.  
Accordingly he answered that he did not, however at his 
hearing he did endorse symptomatology consistent with 
tinnitus.  He went on to describe events in-service in which 
his ears were painful and bled following simulated dive 
exercises at 50 to 60 pounds of air pressure.

Because the VA examiner understood that the Veteran did not 
have tinnitus, no nexus opinion was given as to whether the 
Veteran's tinnitus may be attributable to service, including 
noise exposure or elevated atmospheric pressures.

Considering that service records confirm that the Veteran had 
service aboard submarines and the Veteran's current 
contention that he is suffering from tinnitus, the evidence 
indicates that the current symptoms may possibly be related 
to in-service exposures.  For this reason, the Veteran should 
be afforded a VA examination to further determine the 
etiology of his tinnitus.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should arrange for a medical 
examiner to review the Veteran's claims to 
make a determination of whether his 
current tinnitus is at least as likely as 
not related to any in-service exposures 
including noise or high-pressure 
environments.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


